Name: Commission Regulation (EEC) No 365/86 of 18 February 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/ 18 Official Journal of the European Communities 20 . 2 . 86 COMMISSION REGULATION (EEC) No 365/86 of 18 February 1986 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12 . 1985, p . 9 . 20 . 2 . 86 Official Journal of the European Communities No L 43/ 19 ANNEX - Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 28,13 1245 224,59 60,87 186,81 3731 20,13 41440 68,78 18,23 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 87,59 ' 3878 699,29 189,53 581,66 11617 62,68 129030 214,17 56,78 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 Bill Chinese cabbage 40,38 1788 322,38 87,38 268,15 5355 28,89 59485 98,73 26,17 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 85,18 3771 679,99 184,30 565,60 11296 60,95 125468 208,26 55,21 1.22 ex 07.01-36 ex 07.01 D II Endives 17,36 769 138,64 37,57 115,32 2303 12,42 25581 42,46 11,25 1.28 07.01-41 07.01-43 07.01 F I Peas 123,70 5477 987,51 267,65 821,39 16405 88,51 182210 302,45 80,18 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 174,13 7710 1 390,12 376,78 1 156,27 23093 124,60 256497 425,76 112,87 1.32 ex 07.01-49 ex 07.01 F III Broad beans 56,15 2486 448,26 121,49 372,86 7446 40,18 82711 137,29 36,39 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,99 894 159,11 44,18 134,77 2615 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 88,76 3930 708,61 192,06 589,40 11771 6.3,51 130748 217,02 57,53 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 9,06 401 72,40 19,62 60,22 1202 6,49 13359 22,17 5,87 1.70 07.01-67 ex 07.01 H Garlic 160,11 7090 1 278,18 346,44 1063,16 21233 114,57 235843 391,47 103,78 1.74 ex 07.01-68 ex 07.01 IJ Leeks 26,06 1 156 208,55 56,48 173,13 3461 18,66 38504 63,80 16,73 1.80 07.01 K Asparagus : \\ \ 1.80.1 ex 07.01-71  green 540,28 23924 4313,07 1 169,02 3587,52 71651 386,61 795823 1 320,98 350,21 1.80.2 ex 07.01-71  other 413,49 18485 3301,48 911,73 2778,44 54073 294,81 615141 1 027,85 245,32 1.90 07.01-73 07.01 L Artichokes 69,35 3071 553,69 150,07 460,55 9198 49,63 102164 169,58 44,95 1.100 07.01-75 07.01-77 07.01 M Tomatoes 69,46 3075 554,52 150,29 461,23 9212 49,70 102317 169,83 45,02 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 108,89 4821 869,31 235,61 723,07 14441 77,92 160400 266,24 70,58 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1 076 180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 28,96 1282 231,26 62,68 192,36 3841 20,73 42671 70,83 18,77 1.120 07.01-93 07.01 S Sweet peppers 65,10 2882 519,70 140,86 432,28 8 633 46,58 95893 159,17 42,19 1.130 07.01-97 07.01 T II Aubergines 82,73 3663 660,50 179,02 549,39 10972 59,20 121872 202,29 53,63 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 35,77 1584 285,57 77,40 237,53 4744 25,59 52693 87,46 23,18 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 44,05 1950 351,70 95,32 292,54 5842 31,52 64895 107,71 28,55 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 61,06 2704 487,47 132,12 405,47 8098 43,69 89946 149,30 39,58 2.10 08.01-31 ex 08.01 B Bananas , fresh 49,85 2207 397,98 107,87 331,03 6611 35,67 73434 121,89 32,31 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,31 2493 449,52 121,84 373,90 7467 40,29 82943 137,67 36,50 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 126,16 5586 1 007,16 272,98 837,74 16731 90,28 185836 308,47 81,78 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 165,12 7311 1318,18 357,28 1 096,43 21898 118,16 243223 403,72 107,03 2.50 08.02 A I Sweet oranges , fresh : li|| || 2.50.1 08.02-02 ||||I\ I 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 37,60 1665 300,23 81,37 249,72 4987 26,91 55397 91,95 24,37 No L 43/20 Official Journal of the European Communities 20 . 2 . 86 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 34,51 1528 275,56 74,69 229,21 4577 24,70 50845 84,39 22,37 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas , fresh , Clementines , wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,59 1886 340,00 92,15 282,81 5648 30,47 62736 104,13 27,60 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 49,49 2209 394,04 108,14 331,73 6519 35,46 73779 121,78 30,41 2.60.3 08.02.28 08.02 B I  Clementines 55,02 2436 439,23 119,04 365,34 7296 39,37 81044 134,52 35,66 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 69,48 3077 554,73 150,35 461,42 9215 49,72 102357 169,90 45,04 2.70 ex 08.02-50 ex 08.02 C Lemons , fresh 51,36 2274 410,05 111,14 341,07 6812 36,75 75660 125,58 33,29 2.80 ex 08.02 D Grapefruit , fresh : |\ l I 2.80.1 ex 08.02-70  white 43,08 1907 343,96 93,22 286,10 5714 30,83 63465 105,34 27,92 2.80.2 ex 08.02-70  pink 70,86 3138 565,75 153,34 470,57 9398 50,71 104388 173,27 45,93 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 215,56 9545 1 720,86 466,42 1431,38 28 587 154,25 317524 527,05 139,73 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 220,18 9750 1 757,75 476,42 1 462,05 29200 157,56 324329 538,35 142,72 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 50,59 2240 403,93 109,48 335,98 6710 36,20 74532 123,71 32,79 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 62,29 2758 497,30 134,79 413,65 8261 44,57 91760 152,31 40,38 2.120 08.07-10 08.07 A Apricots 150,97 6696 1 208,18 327,24 1 002,96 20051 108,13 223058 369,63 96,92 2.130 ex 08.07-32 1 ex 08.07 B Peaches 172,96 7659 1 380,81 374,25 1 148,53 22 938 123,77 254780 422,91 112,12 2.140 ex 08.07-32 ex 08.07 B Nectarines 255,43 11310 2039,12 552,68 1 696,10 33875 182,78 376247 624,53 165,57 2.150 I 08.07-5108.07-55 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 I 08.07-7108.07-75 08.07 D Plums 122,13 5408 975,02 264,27 811,00 16197 87,40 179906 298,62 79,17 2.170 08.08-1 1 08.08-15 08.08 A Strawberries 307,77 13628 2456,99 665,94 2043,67 40816 220,24 453349 752,51 199,50 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo , Cuper, Honey Dew, Onteniente , Piel de Sapo , Rochet, Tendral 87,05 3854 694,92 188,35 578,02 11544 62,29 128223 212,83 56,42 2.190.2 ex 08.09-19  other 160,54 7109 1 281,62 347,37 1 066,02 21291 114,88 236478 392,53 104,06 2.195 ex 08.09-90 ex 08.09 Pomegranates 77,43 3454 619,70 169,06 518,93 10280 55,41 115266 190,44 47,68 2.200 ex 08.09-90 ex 08.09 Kiwis 239,57 10 608 1912,56 518,38 1 590,83 31772 171,44 352895 ' 585,77 155,29 2.202 ex 08.09-90 ex 08.09 Khakis 171,23 7582 1 366,97 370,50 1 137,02 22708 122,53 252226 418,67 110,99 2.203 ex 08.09-90 l ex 08.09 Lychees 241,09 10 675 1 924,63 521,65 1 600,86 31972 172,52 355121 589,46 156,27